Citation Nr: 1454778	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  10-15 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for type II diabetes mellitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to February 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A February 2010 record reflects that the Veteran accepted an informal conference with the Decision Review Officer in lieu of a hearing.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for type II diabetes, to include as a result of exposure to herbicides during service in Vietnam and/or Thailand.  

Although an April 2011 record from the Defense Personnel Records Information Retrieval System (DPRIS) reflects that available unit histories did not mention or document any Agent Orange or tactical herbicides spraying, testing, transporting, or storage at the location at which the Veteran's unit was stationed in, Thailand, additional development is in order in association with the Veteran's assertion of having been to Vietnam during service.  

In August 2007, the Veteran asserted he flew from California to Vietnam on December 21, 1967 and departed Vietnam the same day, on his way to Thailand.  In October 2009, he stated that in February 1969, he flew from Thailand to Vietnam and then back to California.  

In support of his claim, the Veteran submitted a Department of the Army (DA) 
Form 2139 record of pay labeled "Payee 4," and reflects that he received combat pay.  In the Remarks section, the following is noted: 

EM are this sta eff 21Dec67.

EM in Combat Zone for Dec67.

FDP EFF 21Dec67.  C-18

Although proof of combat pay is not proof of setting foot on land in Vietnam, the circumstances under which the combat pay was awarded may assist in substantiating the claim.  As such, pay records are to be requested.  

The Board notes that although correspondence in October 2009 indicates that he also submitted a pay voucher reflecting combat pay in February 1969, a February 1969 pay record is not associated with the record.  An attempt is to be made to obtain copies of the Veteran's pay records reflecting special pay status from the Defense Finance and Accounting Service (DFAS), the U.S. Army and Joint Services Records Research Center (JSRRC) and/or other appropriate depository, in an attempt to verify the Veteran's presence in Vietnam during active duty.  

VA has a duty to assist veterans in obtaining evidence needed to substantiate their claims, which includes obtaining information about the likelihood of herbicide exposure.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Accordingly, the case is REMANDED for the following actions:

1.  Determine if there is a manifest for the aircraft on which the Veteran reports having travelled that included a stop in Vietnam on December 21, 1967 and obtain the document if possible.  

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain a copy of the Veteran's records reflecting combat pay in February 1969 from DFAS, JSRRC and/or other appropriate depository.  An explanation is to be requested as to the circumstances under which a service member would have been entitled to combat pay during the Vietnam Era (i.e., would an award of combat pay signify service in Vietnam) in December 1967, as well as in February 1969.  Have the potential custodian search all Army pay records that might be associated with the Veteran's active duty.  Associate all documents obtained with the claims file. 

Any negative search results must be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).  

Efforts to locate such records are to continue until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  

3.  After completing any additional development indicated, readjudicate the appeal.  If the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

